Citation Nr: 9933770	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
residuals, old right knee injury, status post arthroscopy, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
right knee disability with an evaluation of 10 percent for 
residuals of old right knee injury, status post arthroscopy, 
and a temporary total evaluation for treatment requiring 
convalescence from April 9, 1993, through June 30, 1993.  

In December 1998, the veteran and his wife testified at a 
hearing before the RO, and a copy of the transcript is in the 
claims file.  On July 6, 1999, a hearing was held in 
Washington, D.C., before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  From the initial grant of service connection, the 
veteran's right knee disorder was manifested by a slight 
limitation of flexion, possible effusion, crepitus, and 
minimal arthritic changes shown on radiographic studies, with 
no evidence of subluxation or instability.  

2.  From December 2, 1998, the veteran's right knee disorder 
has been manifested by slight limitation of flexion, small 
effusion, crepitus, minimal arthritic changes, and probable 
small tear of the posterior horn remnant and possible small 
tear in the posterior horn of the lateral meniscus, resulting 
in probable additional functional limitation, with no 
subluxation or instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of old right knee injury, status 
post arthroscopy, were not met prior to December 2, 1998.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (1999).

2.  The schedular criteria for a 20 percent disability 
rating, and no more, for residuals of old right knee injury, 
status post arthroscopy, have been met from December 2, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has contended, as reiterated during his testimony 
before the undersigned Member of the Board in July 1999 in 
Washington, D.C., that he fell on his right knee in service 
in 1971 when trying out for a special services athletic 
program for basketball.  In 1993, he underwent a partial 
medial meniscectomy  on the right.  He stated that the doctor 
told him at about the same time as the surgery that he had 
arthritis.  He had formerly worked at a chemical plant, but 
was now retired, partly because of his right knee, as he was 
unable to do much standing, walking, stooping, or climbing.  
He alleged that his knee had become much worse over the years 
and had begun to lock up quite often.  Any excessive exercise 
caused it to give away, forcing him to use a brace and 
sometimes a cane as well.  He claims that he still falls 5 or 
6 times within 30 days.  He and his wife stated that, 
following surgery on the left knee in 1998, blood clots had 
developed, one of which went to his lungs.  Although his 
doctor had suggested additional surgery on the right knee, he 
had refused because of the risk of developing more blood 
clots.  

A June 1971 service medical record reflects that the veteran 
complained of intermittent anterior knee pain bilaterally of 
eight months duration, following an injury playing football.  
In December 1971, the veteran reported that he hurt his knees 
when he fell at the end of May playing basketball.  The pain 
was relieved by taking it easy or by a lot of exercise.  
Physical examination showed moderate point tenderness below 
the inferior margin of the patella.  He had good range of 
motion without pain, and there was no pain on patellar 
motion.  The assessment was subpatellar pain.  He was seen 
again in July 1972 for point tenderness in the lower third of 
the right patella with swelling.  There was effusion and 
edema.  X-rays were negative, and he had full range of 
motion.  His separation examination in November 1972 made no 
reference to a right knee disorder.  

Essentially, the history of the right knee disorder began in 
March 1993 with a VA examination which noted physical 
findings of range of motion of 0-135 degrees, with a definite 
"clunk" accompanied by pain on range of motion.  There 
appeared to be a slight puffiness in the area of the knee, 
but no definite redness or heat.  There was tenderness to 
palpation of the medial joint line.  The examiner was unable 
to demonstrate any instability.  The veteran performed a 
satisfactory heel and toe walk and was able to squat and 
arise again while bearing most of the weight on the left leg.  
The impression was history of old right knee injury, probable 
meniscus tear.  

In April 1993, the veteran underwent arthroscopy of the right 
knee by a private physician, Joseph B. Ray, M.D.  The 
operative report indicates a postoperative diagnosis of 
painful right knee with complex tear, posterior horn, medial 
meniscus and associated chondromalacia of the medial femoral 
condyle and chronic synovitis of the medial compartment.  The 
operation involved partial medial meniscectomy; shaving of 
chondromalacia of the medial femoral condyle, and partial 
synovectomy of the medial compartment.  

A client history from Occupational Health Network Industrial 
Rehab, dated in August 1993, noted that the veteran was 
currently working.  In August 1995, another private 
physician, William A. Crotwell, III, M.D., noted that the 
veteran's right knee had locked up and was painful under the 
knee cap.  There was no effusion, and the patella was 
centralized.  There was some crepitance and pain underneath 
the patella.  An x-ray showed some mild to moderate 
chondromalacia.  

In September 1995, Dr. Crotwell submitted a letter to the 
Division of Disability Determination in Mobile, Alabama, 
stating that the veteran suffered from, inter alia, 
chondromalacia of the right patella.  His severe neck pain, 
as well as other disabilities, showed a poor prognosis for 
improvement in the future and was expected, instead, to 
continue to deteriorate.  Based on this letter, the Social 
Security Administration found the veteran continuously 
disabled since July 1994. 

A VA examination report in November 1995 noted a medical 
history of status post right knee surgery.  A diminished 
range of motion was found, and an orthopedic examination was 
recommended.  

Letters received in July 1998 from four of the veteran's 
friends and relatives all stated that he had injured his 
right knee during military service and that he was currently 
unable to work due to his knee disability.  His wife 
expressed the opinion that VA was giving her husband the run 
around because he had not been given a disability rating for 
his knee.  

In August 4, 1998, Dr. Crotwell's clinical notes show that 
the veteran had fallen on his left knee, which was considered 
deranged with possible torn meniscus.  On the following day, 
August 5, 1998, the veteran was seen by a VA orthopedic 
examiner.  This examiner stated that, having reviewed the 
service medical records and the claims file, he had noted a 
marked amount of erroneous information regarding his previous 
examination of the veteran and would attempt to clarify it in 
his examination report.  Primarily, he wanted to clarify that 
he had first seen the veteran in March 1993, not in 1985, in 
Pascagoula, Mississippi, and that a copy of this report had 
been submitted for the file shortly thereafter.  

According to this VA examination, the veteran reported that 
the right knee remained symptomatic, with recurrent episodes 
of swelling and giving way.  He mentioned problems with 
prolonged periods of weight bearing and with activities such 
as squatting, or stooping, or going up or down stairs.  
Physical examination revealed that the veteran moved about 
the room without difficulty with a barely perceptible limp on 
the right.  Range of motion of the right knee was 0-130 
degrees, with pain and crepitus on range of motion testing.  
There was no definite effusion, although there appeared to be 
a slight puffiness about the knee.  He did have tenderness to 
palpation about the patellofemoral joint, as well as pain 
with patella compression and tenderness to palpation about 
the medial joint line.  No ligamentous instability was 
demonstrable and no measurable atrophy noted.  The impression 
was residuals of old right knee injury, status post 
arthroscopy of the right knee with partial medial 
meniscectomy, shaving of chondromalacia of medial femoral 
condyle and partial synovectomy.  

On August 26, 1998, the veteran underwent videoarthroscopy of 
the left knee with subtotal medial meniscectomy, partial 
lateral meniscectomy, as well as shaving of the patella and 
condyles.  

In November 1998, the veteran was seen by Dr. Crotwell who 
found the collateral and cruciate ligaments intact.  The 
veteran complained of pain under the patella with going up 
and down stairs, hills, bending, and so on.  He said there 
was no real popping and no locking.  The patella was 
centralized, but he had a lot of crepitus with manipulation 
and pain underneath the patella.  X-rays reportedly showed 
grooving of the femoral condyle and medial joint space 
narrowing and some mild patellofemoral arthritis and grooving 
of the patella.  The impression was patellofemoral arthritis 
and chondromalacia of the right knee. 

An MRI of the right knee in December 1998 from Alabama 
Orthopaedic Clinics provided an impression that the changes 
within the medial meniscus were consistent with previous 
partial meniscectomy.  There was a probable small tear in the 
posterior horn remnant extending to the inferior articular 
surface.  A small tear may also be present in the posterior 
horn of the lateral meniscus.  There was no large tear or 
displaced meniscal fragment seen on either side of the joint.  
The anterior cruciate, posterior cruciate, tibial collateral 
and lateral ligaments were intact, as were the quadriceps and 
patellar tendons.  There was no evidence of patellar 
subluxation or a patellar retinaculum tear.  There were post 
arthroscopic changes and joint effusion.  

A VA outpatient treatment note dated in December 1998 
indicated that the veteran complained of right knee pain of 
several weeks' duration.  He reported that a private MRI had 
shown a torn meniscus.  On examination, there was crepitus, 
but no medial or lateral pain with movement on either 
inversion or eversion.  The assessment was right knee 
meniscus tear.    

A January 1999 letter by Dr. Crotwell noted that the veteran 
had been under his care since 1992 for multiple orthopedic 
complaints, to include the right knee.  He was initially 
diagnosed with chondromalacia of the right patella.  He had 
undergone three surgeries by Dr. Joseph Ray in the past.  
Since that time, he had developed severe arthritis in the 
knee that had become progressively worse and had been 
followed conservatively for maintenance care with the 
appropriate medications, physical therapy, and a lateral 
stabilizing brace.  In August 1998, the veteran fell with 
subsequent severe bilateral knee pain.  Examination in 
November 1998 revealed a lot of crepitus with manipulation.  
An MRI of the right knee showed a partial tear of the 
posterior horn on the medial and lateral meniscus and a lot 
of arthritic changes in the knee.  Dr. Crotwell's impression 
was deranged right knee, with tear of the medial and lateral 
meniscus; severe arthritis.  Dr. Crotwell opined that the 
veteran's torn meniscus would normally warrant a 10 percent 
disability evaluation pursuant to the American Medical 
Association (AMA) Guidelines.  Dr. Crotwell said that, with 
the veteran's joint space narrowing and severe arthritis, the 
rating should now be 15 percent for the lower extremity 
according to AMA guidelines.

A VA outpatient record dated in March 1999 showed that the 
veteran complained of pain.  He reported that an MRI showed a 
meniscal tear, and the examiner noted that the MRI was not 
available to review.  Right knee range of motion was 0-130 
degrees, and there was mild crepitus with range of motion.  
He had positive medial joint line tenderness and positive 
McMurray's sign.  There was no collateral joint line 
tenderness.  The impression was meniscus tear and 
osteoarthritis of the right knee; x-rays were to be taken.  


II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for his service-connected right knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The veteran's private medical records have been obtained, and 
he has been accorded VA examinations and hearings.  
Sufficient evidence is of record for an equitable disposition 
of the veteran's claim, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined under the Schedule for 
Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  The rating schedule is intended to represent the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 9 Vet. 
App. 79, 85 (1996).  

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, grant a temporary total rating based on the 
need for convalescence from surgery for the service-connected 
condition, and it has addressed, at each stage since the 
appeal from the original rating, the appropriate disability 
evaluation to be applied as evidenced by the medical 
evidence.  As the regulations and rating criteria to be 
applied are the same, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected right knee 
disability.  It would be pointless to remand the veteran's 
claim in order to instruct the RO to issue a SSOC that 
correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The RO has evaluated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, relative to removal of the semilunar 
cartilage, symptomatic.  The highest disability evaluation 
available under this Diagnostic Code is 10 percent.  A 
meniscus is a term "[O]ften used alone to designate one of 
the crescent-shaped disks of fibrocartilage attached to the 
superior articular surface of the tibia."  Dorland's 
Illustrated Medical Dictionary, 27th Edition, W.B. Saunders 
Company, Harcourt Brace Jovanovich, Inc., 1005, (1988).  The 
operation the veteran underwent involved the partial removal 
of one of these disks in the right knee.  Therefore, 
reference to Diagnostic Code 5259 is appropriate for rating 
this disability.  The Board will also consider other 
potentially applicable diagnostic codes.

The veteran and his representative contend that he should be 
rated under either Diagnostic Codes 5257 or 5258.  Diagnostic 
Code 5257 refers to recurrent subluxation or lateral 
instability, but is applicable also to impairment not 
otherwise specified in the rating codes.  If the disorder is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation is warranted, and if slight, a 10 
percent evaluation is warranted.

Were the veteran to be rating under Diagnostic Code 5257, 
recurrent subluxation or lateral instability should be shown.  
The most recent VA examination in August 1998 found no 
ligamentous instability.  Similarly, Dr. Crotwell's 
examination in November 1998 found the ligaments intact.  
Although the MRI in December 1998 noted a probable small tear 
in the posterior horn remnant and a possible small tear in 
the posterior horn of the lateral meniscus, these suggested 
findings do not provide any evidence of any abnormality of 
the right knee ligaments which could cause instability.  
Moreover, whereas the MRI examiner used cautious language in 
describing one meniscal tear as "probable" and the other as a 
possibility (there "may be" a tear), Dr. Crotwell states that 
there actually were tears.  There is no evidence, however, 
that such small meniscal tears in the right knee, even if 
present, would be likely to cause instability that the 
veteran reports.  Accordingly, the Board finds that Code 5257 
is not appropriate for evaluating the veteran's right knee 
disability.  

Diagnostic Code 5258, which concerns a dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, also allows only one rating, a 20 
percent evaluation.  In respect to this Code, there is no 
evidence to show that the semilunar cartilage was dislocated, 
nor has the Board has been able to find objective physical 
evidence of locking of the right knee.  Evidence of frequent 
effusion is also lacking.  The VA examiner found no definite 
effusion, and Dr. Crotwell did not mention effusion, although 
the December 1998 MRI did note a small joint effusion.  The 
MRI showed no displacement of the meniscus.  The objective 
medical evidence does not appear to pertain to a rating under 
Diagnostic Code 5258.

The Board has considered carefully Dr. Crotwell's January 
1999 letter as to the status of the veteran's right knee 
disability.  On this report, Dr. Crotwell referred to the 
right knee as "deranged" and indicated that the medial and 
lateral meniscus were torn, and that the veteran had severe 
arthritis.  The Board finds this report to be contrary to the 
objective clinical evidence, including Dr. Crotwell's 
treatment records of the veteran.  First, the MRI ordered by 
Dr. Crotwell found no displacement or derangement of the 
knee.  Dr. Crotwell had previously assessed the veteran to 
have mild arthritis (see November 1998 treatment record).  
Following the MRI, which reported "post arthroscopic 
changes" but made no mention of arthritic changes, Dr. 
Crotwell reported that the veteran had "a lot of arthritic 
changes."  (By contrast, the August 1998 MRI of the 
veteran's left knee did show degenerative changes.)

However, because the MRI did show probable small tear in the 
posterior horn and a possible small tear in the posterior 
horn of the lateral meniscus as well as small joint effusion, 
and because Dr. Crotwell opined that additional disability 
was shown, the Board gives the benefit of every reasonable 
doubt to the veteran and finds that, as of the December 2, 
1998, MRI, the veteran's right knee disability warrants a 20 
percent evaluation under Diagnostic Code 5258.

Prior to that time, the preponderance of the evidence is 
against a rating in excess of 10 percent under Diagnostic 
Code 5259.  There has never been any objective evidence of 
locking, and no instability, ligament laxity or instability 
to warrant an evaluation under Diagnostic Code 5257, as noted 
above.  There is no evidence of frequent effusion or 
dislocation.

Consideration is given to whether the veteran's right knee 
disability might be more favorably evaluated under Diagnostic 
Code 5003, which provides that degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The veteran has 
been diagnosed to have arthritis.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Limitation of motion of the knee is evaluated with reference 
to Diagnostic Code 5261, limitation of extension, or 
Diagnostic Code 5260, limitation of flexion.  Pursuant to 
38 C.F.R. § 4.71a, Plate II, a normal range of motion is 
considered to be 0 degrees extension and 140 degrees flexion.  
The veteran has normal extension to zero degrees.  A 
noncompensable evaluation for limitation of extension 
requires extension limited to five degrees.  His flexion on 
most recent examination was limited by only 10 degrees.  A 
noncompensable evaluation for limitation of flexion requires 
limitation of flexion to 60 degrees.  The veteran has not 
demonstrated the functional limitation attributable to 
limitation of motion that would warrant even a noncompensable 
evaluation for limitation of motion, so application of these 
diagnostic criteria would not result in a higher evaluation 
than his currently-assigned 10 percent.  Nor would a separate 
evaluation for limitation of motion under the provision of 
Diagnostic Code 5003 be warranted for application of the 10 
percent rating for a major joint (and the knee is a major 
joint, 38 C.F.R. § 4.45(f)) be appropriate, because 
application of this criterion requires that the limitation of 
motion at least meet the code requirements for noncompensable 
limitation of motion.  See VAOPGCPREC 9-98

Furthermore, the same disabling characteristics cannot be 
evaluated separately under different diagnostic codes, 
because such an evaluation would result in pyramiding in 
violation of 38 C.F.R. § 4.14.  The veteran's right knee is 
already evaluated under Diagnostic Code 5259, which 
contemplates potential limitation of motion.  See VAOPGCPREC 
9-98.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

It is the intent of the schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  However, although the Board is 
required to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

There is no higher evaluation than 10 percent available under 
Diagnostic Code 5259, and, prior to the December 1998 MRI 
report and Dr. Crotwell's January 1999 interpretation of that 
report, there is no basis for assessing additional functional 
limitation due to pain on use or during flare-ups.  

The evidence is at least in equipoise as to whether the 
veteran now has a tear or tears of the meniscus.  In giving 
every reasonable doubt to the veteran, and in consideration 
of Dr. Crotwell's report that attributes additional 
disability to the arthritis of the veteran's right knee, the 
Board finds that, as of the date of the December 2, 1998 MRI, 
a 20 percent evaluation may be assigned under Diagnostic Code 
5258, in order to compensate the veteran for any additional 
functional limitation that may be attributable to pain on use 
or during flare-ups, in spite of the lack of objective 
evidence of any locking, minimal effusion, and no 
dislocation.

In considering functional loss, the Board has considered the 
Social Security Administration determination in September 
1995, which appears to be based exclusively on the letter 
from Dr. Crotwell.  That letter indicated that the veteran's 
primary disability was related to a cervical disc syndrome of 
C6-7, with radiculopathy, as well as three other orthopedic 
problems, to include chondromalacia of the right patella.  
Although the veteran was found by Dr. Crotwell and Social 
Security to be 100 percent disabled, his right knee 
disability was considered only minor compared to his other 
disabilities.  

Prior to the date of that report from Dr. Crotwell, the 
veteran's symptoms of pain, crepitus, and tenderness to 
palpation were taken into account in the assignment of the 10 
percent evaluation for his right knee disorder.  Therefore, 
the preponderance of the evidence is against the assignment 
of a rating higher than 10 percent for the right knee 
disorder under the schedular criteria prior to December 2, 
1998.  

The Board acknowledges that the veteran's representative has 
requested multiple ratings under Diagnostic Codes 5003 and 
5257.  Arthritis and instability may be separately rated 
under these Codes.  VAOPGCPREC 23-97.  However, the veteran 
is not rated under either of these codes, and, as discussed 
above, Diagnostic Code 5257 is not applicable to the 
veteran's right knee, and Diagnostic Code 5003, being based 
on limitation of motion, would result in pyramiding.


ORDER

An evaluation in excess of 10 percent for a right knee 
disability prior to December 2, 1998, is denied.  

An evaluation of 20 percent for residuals, old right knee 
injury, status post arthroscopy, from December 2, 1998, is 
granted, subject to the applicable regulations governing the 
payment of monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

